Title: From Thomas Jefferson to Steuben, 5 March 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond March 5th. 1781.

I inclose you extracts from two Letters received from General Weedon. I fear his arrival will be so late as to disturb your plans.  I have urged him to expedition and been obliged further to let him know it is not in your power to furnish him arms or Cartouch boxes. You desired us to collect our powder. I trust that if you wish it at any particular place, you will notify it with an appointment of time and place.
I am with very great respect Sir your mo: ob: & mo: hble Servant,

Th: Jefferson

